As filed with the Securities Exchange Commission on November 2, 2007 Registration Statement No. 333 - SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM F-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 OMEGA NAVIGATION ENTERPRISES, INC (Exact name of registrant as specified in its charter) Republic of the Marshall Islands (State or other jurisdiction of incorporation or organization) N/A (I.R.S. Employer Identification No.) Omega Navigation Enterprises, Inc. 24 Kaningos Street Piraeus reece (011)(30) 210 413-9130 (Address and telephone number of Registrant’s principal executive offices) Seward & Kissel LLP Attention:Gary J. Wolfe, Esq. One Battery Park Plaza New York, New York 10004 (212) 574-1200 (Name, address and telephone number of agent for service) Copies to: Omega Navigation Enterprises, Inc. 24 Kaningos Street Piraeus reece (011)(30) 210 413-9130 Gary J. Wolfe, Esq. Seward & Kissel LLP One Battery Park Plaza New York, New York 10004 (212) 574-1200 Approximate date of commencement of proposed sale to the public:From time to time after this registration statement becomes effective as determined by market conditions and other factors. If only securities being registered on the Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective Registration Statement for the same offering. o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered (1)(4) Proposed Maximum Aggregate Price Per Unit (2) Proposed Maximum Aggregate Offering Price (1) Amount of RegistrationFee Common Shares, par value $ 0.01 per share(3) Preferred Shares, par value $ 0.01 per share (3) Debt Securities (3)(4) Guarantees (5) Warrants (6) Purchase Contracts (7) Units (8) Offering Total $175,000,000 $5,372.50 (1) Such amount in U.S. dollars or the equivalent thereof in foreign currencies as shall result in an aggregate initial public offering price for all securities of $175,000,000. (2) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(o). Any securities registered hereunder may be sold separately or as units with other securities registered hereunder.In no event will the aggregate offering price of all securities sold pursuant to this registration statement exceed $175,000,000. (3) Also includes such indeterminate amount of debt securities and number of preferred shares and common shares as may be issued upon conversion of or in exchange for any other debt securities or preferred shares that provide for conversion or exchange into other securities. (4) If any debt securities are issued at an original issue discount, then the offering may be in such greater principal amount as shall result in a maximum aggregate offering price not to exceed $175,000,000. (5) The debt securities may be guaranteed pursuant to guarantees by the subsidiaries of Omega Navigation Enterprises, Inc.No separate compensation will be received for the guarantees.Pursuant to Rule 457(n), no separate fees for the guarantees are payable. (6) There is being registered hereunder an indeterminate number of warrants as may from time to time be sold at indeterminate prices. (7) There is being registered hereunder an indeterminate number of purchase contracts as may from time to time be sold at indeterminate prices. (8) There is being registered hereunder an indeterminate number of units as may from time to time be sold at indeterminate prices.Units may consist of any combination of the securities registered hereunder. The Registrants hereby amend this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrants shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. TABLE OF ADDITIONAL REGISTRANTS Exact Name of Registrant as Specified in its Charter Country of Incorporation Primary Standard Industrial Classification Code No. Abilene Navigation Inc. Marshall Islands 4412 Beaumont Navigation Inc. Marshall Islands 4412 Carrolton Navigation Inc. Marshall Islands 4412 Decatur Navigation Inc. Marshall Islands 4412 Elgin Navigation Inc. Marshall Islands 4412 Fulton Navigation Inc. Marshall Islands 4412 Galveston Navigation Inc. Marshall Islands 4412 Hamilton Navigation Inc. Marshall Islands 4412 Orange Navigation Inc. Marshall Islands 4412 Baytown Navigation Inc. Marshall Islands 4412 Tyler Navigation Inc. Marshall Islands 4412 Pasedena Navigation Inc. Marshall Islands 4412 Sunray Navigation Inc. Marshall Islands 4412 Nederland Navigation Inc. Marshall Islands 4412 Lakeview Navigation Inc. Marshall Islands 4412 Omega Management Inc. Marshall Islands Omega Navigation (USA) LLC USA Subject to completion dated November 2, 2007 The information in this prospectus is not complete and may be changed. This prospectus is not an offer to sell thse securities and it is not soliciting an offer to buy or sell these securities in any jurisdiction where the offer or sale is not permitted. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. permitted. $175,000,000 Omega Navigation Enterprises, Inc. Through this prospectus, we may periodically offer: (1) our common shares, (2) our preferred shares, (3) our debt securities, which may be guaranteed by one or more of our subsidiaries, (4) our warrants, (5) our purchase contracts, and (6) our units The prices and other terms of the securities that we will offer will be determined at the time of their offering and will be described in a supplement to this prospectus. Our common shares are currently listed on the NASDAQ Nation Market under the symbol “ONAV” and on the Singapore Exchange Securities Trading Limited under the symbol “ONAV 50”. The securities issued under this prospectus may be offered directly or through underwriters, agents or dealers.The names of any underwriters, agents or dealers will be included in a supplement to this prospectus. An investment in these securities involves risks.See the section entitled “Risk Factors” beginning on page 10. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is, 2007. The information in this prospectus is not complete and may be changed. This prospectus is not an offer to sell thse securities and it is not soliciting an offer to buy or sell these securities in any jurisdiction where the offer or sale is not permitted. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. TABLE OF CONTENTS PROSPECTUS SUMMARY 4 RISK FACTORS 10 USE OF PROCEEDS 24 FORWARD LOOKING STATEMENTS 24 RATIO OF EARNINGS TO FIXED CHARGES 25 CAPITALIZATION 26 PLAN OF DISTRIBUTION 27 ENFORCEMENT OF CIVIL LIABILITIES 28 DESCRIPTION OF CAPITAL STOCK 28 DESCRIPTION OF PREFERRED SHARES 36 DESCRIPTION OF WARRANTS 36 DESCRIPTION OF DEBT SECURITIES 37 DESCRIPTION OF PURCHASE CONTRACTS 47 DESCRIPTION OF UNITS 47 EXPENSES 48 LEGAL MATTERS 48 EXPERTS 48 WHERE YOU CAN FIND ADDITIONAL INFORMATION 48 Unless otherwise indicated, all dollar references in this prospectus are to U.S. dollars and financial information presented in this prospectus that is derived from financial statements incorporated by reference is prepared in accordance with the U.S. generally accepted accounting principles. This prospectus is part of a registration statement that we filed with the Securities and Exchange Commission, or Commission, using a shelf registration process.Under the shelf registration process, we may sell the common shares, preferred shares, debt securities, warrants, purchase contracts and units described in this prospectus in one or more offerings up to a total dollar amount of $175,000,000.This prospectus provides you with a general description of the securities we may offer.Each time we offer securities, we will provide you with a prospectus supplement that will describe the specific amounts, prices and terms of the offered securities.The prospectus supplement may also add, update or change the information contained in this prospectus.You should read carefully both this prospectus and any prospectus supplement, together with the additional information described below. This prospectus does not contain all the information provided in the registration statement that we filed with the Commission.For further information about us or the securities offered hereby, you should refer to that registration statement, which you can obtain from the Commission as described below under “Where You Can Find More Information.” PROSPECTUS SUMMARY This section summarizes some of the information that is contained later in this prospectus or in other documents incorporated by reference into this prospectus.As an investor or prospective investor, you should review carefully the risk factors and the more detailed information that appears later in this prospectus or is contained in the documents that we incorporate by reference into this prospectus. Our Company We are Omega Navigation Enterprises, Inc., a holding company incorporated under the laws of the Marshall Islands on February28, 2005.In April 2006 we completed our initial public offering and issued an additional 12,000,000 Class A common shares to investors in our initial public offering.Our Class A common shares are listed on the Nasdaq National Market and on the Singapore Exchange Securities Trading Limited. We own and operate a fleet of six double hull Panamax (LR1) product tankers, four of which are classed as Ice Class vessels, and two Ice Class1A double hull Handymax (MR1) product tankers.We generate revenues by employing the vessels in our fleet on long–term time charters with durations of approximately three years from the commencement of the charter.We provide the commercial management of our vessels in-house through a wholly owned subsidiary, and we have entered into technical management agreements for our vessels with unaffiliated third parties. Our Fleet Our current fleet of six double hull Panamax (LR1) product tankers and two Ice Class1A double hull Handymax (MR1) product tankers have a combined cargo-carrying capacity of 366,358 dwt and an average age of approximately 1.9years as of the date of this prospectus.We have also entered into agreements with the Hyundai Mipo Dockyard in South Korea for the construction of five additional Handymax product tankers.We expect to take delivery of four of these vessels in 2010 and the fifth vessel in 2011. The agreed purchase price of the five new buildings is $44.2 million per vessel ($221.2 million in total). We have entered into long-term time charters for the eight double hull product tankers in our fleet.We will share a portion of our charterers' excess earnings from the employment of our two Handymax product tankers and four of our six Panamax product tankers above a predetermined daily base charter rate. All of the vessels in our fleet are double hull to meet the International Maritime Organization regulations banning all single hull tankers by 2010 or 2015, depending on the port or flag state.Our product tankers are designed to transport several different refined petroleum products simultaneously in segregated, coated cargo tanks. These cargoes typically include gasoline, jet fuel, kerosene, naphtha, gas oil and heating oil. Ice class product tankers are constructed in compliance with Finnish-Swedish Ice Class Rules, with strengthened hulls, a sufficient level of propulsive power for transit through ice-covered routes and specialized machinery and equipment for cold climates. We believe that we are well positioned to take advantage of premium rates associated with the employment of ice class vessels trading on ice capped routes, particularly during periods of severe weather conditions. Ice class tankers can also operate in warmer, non-icy climates alongside other tankers, offering maximum flexibility without significant operational limitations. 4 The table below provides summary information about the vessels in our fleet as of the date of this prospectus and the terms of their employment: Vessel Sister Ships (1) Year Built Deadweight (dwt) Type Delivery Date Daily Hire Rate (2) Approximate Redelivery Panamax Product Tankers Omega Queen A 2004 74,999 LR1 May-06 $ 26,500 (3 ) May-09 Omega King A 2004 74,999 LR1 Jun-06 $ 26,500 (3 ) Jun-09 Omega Lady Sarah B 2004 71,500 LR1 – Ice Class 1C Jun-06 $ 24,000 (4 ) Jun-09 Omega Lady Miriam B 2003 71,500 LR1 – Ice Class 1C Aug-06 $ 24,000 (4 ) Jul-09 Omega Emmanuel C 2007 73,000 LR1 - Ice Class 1A Mar-2007 $ 25,500 (5 ) Apr-10 Omega Theodore C 2007 73,000 LR1 - Ice Class 1A Apr-2007 $ 25,500 (5 ) May-10 Handymax Product Tankers(6) Omega Prince D 2006 36,680 Ice Class 1A Jun-06 $ 21,000 (7 ) Jun-09 Omega Princess D 2006 36,680 Ice Class 1A Jul-06 $ 21,000 (7 ) Jun-09 Total (dwt): 438,998 (1) Each vessel is a sister ship of each other vessel that has the same letter. (2) This table shows gross charter rates and does not include brokers’ commissions, which are 1.25% of the daily time charter rate. (3) The Company has granted the charterer the option to extend the charter for 24 months at a minimum daily time charter hire rate of $28,500. (4) Plus any additional income under profit sharing provisions of the Company’s charter agreement.Following the fixture on the Omega Emmanuel and the Omega Theodore, we have agreed to amend the profit sharing provisions on the Omega Lady Sarah and the Omega Lady Miriam whereby the amount of trading income (on a time charter equivalent basis) up to $25,000 will be 100% for owner’s account, from $25,000 to $25,500 will be 100% for charterer’s account and above $25,500 will be split 50 /50 between owners and charterers. (5) Plus any additional incomeunder profit sharing arrangements, according to which tradingincome (on a time charter equivalent basis) in excess of $25,500 per day will be divided equally between Omega and the charterer.When the vessels trade in ice conditions, the profit sharing between Omega and the charterer is 65/35% respectively. (6) This table does not reflect the five additional newbuilding Handymax product tankers that we have entered into agreements to purchase, four of which we expect to take delivery of in 2010 and the fifth of which we expect to take delivery of in 2011. (7) Plus any additional income under profit sharing provisions of the charter agreements. The Company has granted the charterers the option to extend the charter for 12 months at a minimum daily time charter hire rate of $24,000. Our Competitive Strengths We believe that we have the following competitive strengths in the shipping industry: • Stable cash flow from well established and reputable charterers and our diversified fleet. Each of the vessels in our fleet are employed on time charters with remaining terms ranging from 19 to 32 months, with an average remaining term of 2 years, to well established and reputable charterers. These charters should provide us with stable cash flow and high vessel utilization rates and should also limit our exposure to freight rate volatility. Furthermore, our fleet's diversity in size, trade routes and pricing will help us to minimize the effects of freight rate volatility in the product tanker sector, maximize our vessel utilization and should provide us with stable cash flow. 5 • Young and well-maintained fleet. The vessels in our current fleet have an average weighted age of 1.9 years as of the date of this prospectus.The average age of the global Panamax (LR1) product tanker fleet and Handymax (MR1) product tanker fleet as of December 31, 2006 was approximately 8.3 and 11.3 years, respectively.We intend to maintain the quality of our fleet through our Managers' rigorous maintenance programs.We believe that owning a fleet of well-maintained vessels will enable us to continue to operate our vessels with low operating costs, continue to allow us to obtain favorable debt financing terms and to secure employment for our vessels with high quality charterers. •
